DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 06/08/2022.  The amendments of Applicant are entered and have been considered by Examiner. Claims 1-32 were previously pending. Claims 1, 3, 16, 18 have been amended. Claims 2and 17 have been canceled. Claims 1, 3-16, 18-32 are currently pending.

Response to Arguments
The 102 and 103 rejections of claims 1-11 and 16-26 have been withdrawn based on the amendment incorporating claims 2 and 17 into independent claims 1 and 6, respectively.

Applicant's arguments filed on 06/08/2022, with respect to claims 12 and 27, and respective dependent claims, have been fully considered but they are not persuasive. 

Applicant argues on Pages 14-15 of applicants remarks: 
In sum, without conceding as to any of the Examiner's assertions that are not specifically addressed herein, Applicants note that the cited art fails to disclose or suggest "a first message indicating a bandwidth range for an uplink transmission from the terminal device to the network device," and "a second message for determining one of the plurality of operating channels for the bandwidth range as a primary channel for the uplink transmission" as recited by claims 12 and 27. 

For at least the reasons above, a prima facie case of obviousness cannot be established with regard to claims 12 and 27. Consequently, a prima facie case of obviousness cannot be established with regard to claims 13-15, 26-30, and 32, at least by virtue of their dependency from claims 12 and 27. Accordingly, Applicants request the Examiner to reconsider and withdraw the above rejection. 

Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  Applicant provides a description of the prior art by including figures from Cariou and Wang into the arguments, but does not specifically distinguish any reasoning why the prior art does not teach the claimed invention aside from a general allegation of patentability.
As indicated in the previous office action, Cariou discloses division of a wireless system bandwidth, and receiving at a user device, bandwidth information and a primary channel to be used for transmission of data.  In other words, Cariou discloses the user terminal receiving, within the same message, bandwidth information and the primary channel to be used, while the claimed invention teaches receiving at a terminal device, a first message indicating a bandwidth range for uplink transmission and receiving a second message for determining one of the plurality of operating channels for the bandwidth range as a primary channel for uplink transmission.  
However, examiner introduces the Wang reference to show that instead of sending a single message including both the bandwidth information and information for determining a primary channel, the concept of sending two separate messages, in which a first message is received including bandwidth information and a second message is received for determining a primary channel is well known in the art.   
For example, Wang discloses a channel bonding indicator and a bandwidth indicator  that are sent by the AP to a terminal device. [0065], discloses that “In some implementations, the channel bonding and bandwidth indicator can indicate a primary channel selection. The channel bonding and bandwidth indicator can be divided into a channel bonding indicator and a bandwidth indicator.” [0068], further discloses In some implementations, a bandwidth indicator is included in a frame that precedes a frame containing the channel bonding indicator.  
Examiner notes that in Wangs teaching of the frame with the bandwidth indicator precedes a frame containing a channel bonding indicator, the frame with the bandwidth indicator is analogous to the first message and the frame with the channel bonding indicator is analogous to the second message, since the channel bonding indicator is required to determine a primary channel as described in [0065] of Wang. As such by combining the teachings of Wang to teach the deficiencies of Cariou, the prior art continues to teach on the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-15, 27-30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0367099 A1 to Cariou et al. (hereinafter “Cariou”) in view of US 2016/0316473 A1 to Wang et al. (hereinafter “Wang”)

Regarding Claim 12, Cariou teaches A method implemented at a terminal device, comprising: 
receiving, from a network device serving the terminal device, a first message indicating a bandwidth range for an uplink transmission from the terminal device to the network device, ([0036], discloses a receiving device (e.g., the user device(s) 120 and/or the AP 102) may need to determine information associated with the bandwidth and the primary channel before being able to transmit data. For example, a transmitting device (e.g., the user device(s) 120 and/or the AP 102) may encode information in the frame 142 and may send the frame 142 to a receiving device (e.g., the user device(s) 120 and/or the AP 102). The receiving device may decode the frame 142 and may identify information associated with the bandwidth used and the location of the primary channel)
the bandwidth range being one of a plurality of non-overlapping bandwidth ranges divided from a wireless system bandwidth by the network device, the plurality of bandwidth ranges each comprising a plurality of operating channels for channel bonding; and  (Figures 2A and [0037]-[0053], illustrates a channelization scheme used by the network at a 60 GHz frequency, divided into a plurality of bandwidth ranges as index #1 to #25, where for frequency bands 9, 11, 13, 17, 21, and 25 are indicative of bandwidth ranges comprising operating channels available for channel aggregation/bonding. For example, [0045], discloses in the case of 4.32 GHz, there may be three bandwidth values that may be available (e.g., channel #9, #11, or #13). It should be understood that each of channel #9, #11, and #13 may be an aggregation (i.e. channel bonding) of two 2.16 GHz channels (i.e. bandwidth ranges each comprising a plurality of channels). For example, channel #9 may be an aggregation of channel #1 and channel #2. Channel #11 may be an aggregation of channel #3 and channel #4. Channel #13 may be an aggregation of channel #5 and channel #6. [0052], discloses The bandwidth and primary channel indication system may define an indexing solution to include in the first field all possible bandwidth combinations: (1) per bandwidth (2.16 GHz, 4.32 GHz, 6.48 GHz, 8.64 GHz, 2.16 GHz+2.16 GHz); and (2) all the possible allocations of channel IDs. In the example with six channels, and non-overlapping channel bonding solutions, the following combinations may be possible: (1) 2.16 GHz: six combinations; (2) 4.32 GHz: three combinations; (3) 6.48 GHz: two combinations; (4) 8.64 GHz: one combination; and (5) 2.16 GHz+2.16 GHz: 15 combinations. This means that there are 27 combinations that may be encoded in 5 bits. Therefore, an index of 5 bits may be utilized in order to relay all possible 27 combinations to a receiving device)

Cariou discloses receiving an indication of the primary channel in the same message as the message with the bandwidth range, but does not explicitly teach  receiving, from the network device, a second message for determining one of the plurality of operating channels for the bandwidth range as a primary channel for the uplink transmission.
However, in a similar field of endeavor, Wang discloses in [0065], discloses Based on a channel traffic detection, the channel contention operation can identify one or more busy channels out of the group of channels. Based on a lack of channel traffic detection or at least a lack of a signal exceeding a minimum threshold, the channel contention operation can identify one or more acquired channels out of the group of channels. The process can select one of the acquired channels as a primary channel. In some implementations, the channel bonding and bandwidth indicator can indicate a primary channel selection (determining primary channel). The channel bonding and bandwidth indicator can be divided into a channel bonding indicator and a bandwidth indicator. [0068], In some implementations, the overall bandwidth (e.g., 80 MHz operational or 160 MHz operational) is fixed or determined beforehand. For example, an AP can determine a channel bonding indicator and include the channel bonding indicator in a frame's preamble portion. In some implementations, a bandwidth indicator (i.e. indicating a bandwidth range) is included in a frame (i.e. first message) that precedes a frame containing the channel bonding indicator (i.e. second message indicating the operating channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cariou to include the above limitations as suggested by Wang, to allow for more flexible and more adaptive channel size selections in a dynamic and high density environment. As indicated in [0010] of Wang.


Regarding Claim 13, Cariou/Wang teaches The method of claim 12, wherein Cariou/Wang further teaches the second message indicates one of the plurality of operating channels as the primary channel. (Cariou, Figure 1 and [0018], discloses a bandwidth and primary channel indication may include in the frame one or more indications of bandwidth value and the channel IDs allocated for the transmission, and the channel ID on which the primary channel is allocated. Wang further teaches in [0065] and [0068], a message comprising a bandwidth and channel bonding indicator for indicating a selected primary channel, where the bandwidth indicator can be in a frame preceding a frame indicating the channel bonding indicator) Examiner maintains same motivation to combine as indicated in Claim 12 above.

Regarding Claim 14, Cariou/Wang teaches The method of claim 12, further comprising: Wang further teaches in response to receiving the second message, selecting the primary channel from the plurality of operating channels based on at least one of: channel interference levels of the plurality of operating channels and a result of clear channel assessment.([0048], OFDMA-based channel bonding can be applied to the cases where the primary channel is not fixed, so as to allow further improvement of the channel usage. In some implementations, the AP starts a BSS operation with 80 MHz OFDMA with four 20 MHz component channels, e.g., CH1, CH2, CH3, and CH4; the AP chooses CH1 as its primary channel. In some implementations, the AP can decide and communicate an ordered list for selecting a primary channel to the client devices, e.g., <CH1, CH2, CH3, and CH4>, which means: CH1 is the default primary channel; only when CH1 is not available, then CH2 is selected as the primary channel; only when both CH1 and CH2 are not available, then CH3 is selected as the primary channel; only when CH1, CH2, and CH3 are not available, then CH4 is selected as the primary channel (i.e. result of clear channel assessment). Examiner maintains same motivation to combine as indicated in Claim 12 above.

Regarding Claim 15, Cariou/Wang teaches The method of claim 12, wherein Cariou further teaches the wireless system bandwidth comprises an unlicensed frequency band. ([0013], discloses devices may communicate over a next generation 60 GHz (NG60) network. Examiner notes that the 60 GHz frequency band is well known to be an unlicensed frequency band)

Regarding Claim 27, Cariou teaches A terminal device, comprising: (Figure 1 and [0025], discloses access point sending configuration information to a user device (terminal device) for communication)
at least one processor; and at least one memory including computer program instructions, the at least one memory and the computer program instructions being configured, with the at least one processor, to cause the terminal device to: (Figure 5 and [0070]-[0071], discloses a communication station, such as a user device, comprising processing circuitry and memory)
receive, from a network device serving the terminal device, a first message indicating a bandwidth range for an uplink transmission from the terminal device to the network device, ([0036], discloses a receiving device (e.g., the user device(s) 120 and/or the AP 102) may need to determine information associated with the bandwidth and the primary channel before being able to transmit data. For example, a transmitting device (e.g., the user device(s) 120 and/or the AP 102) may encode information in the frame 142 and may send the frame 142 to a receiving device (e.g., the user device(s) 120 and/or the AP 102). The receiving device may decode the frame 142 and may identify information associated with the bandwidth used and the location of the primary channel)
the bandwidth range being one of a plurality of non-overlapping bandwidth ranges divided from a wireless system bandwidth by the network device, the plurality of bandwidth ranges each comprising a plurality of operating channels for channel bonding; and  (Figures 2A and [0037]-[0053], illustrates a channelization scheme used by the network at a 60 GHz frequency, divided into a plurality of bandwidth ranges as index #1 to #25, where for frequency bands 9, 11, 13, 17, 21, and 25 are indicative of bandwidth ranges comprising operating channels available for channel aggregation/bonding. For example, [0045], discloses in the case of 4.32 GHz, there may be three bandwidth values that may be available (e.g., channel #9, #11, or #13). It should be understood that each of channel #9, #11, and #13 may be an aggregation (i.e. channel bonding) of two 2.16 GHz channels (i.e. bandwidth ranges each comprising a plurality of channels). For example, channel #9 may be an aggregation of channel #1 and channel #2. Channel #11 may be an aggregation of channel #3 and channel #4. Channel #13 may be an aggregation of channel #5 and channel #6. [0052], discloses The bandwidth and primary channel indication system may define an indexing solution to include in the first field all possible bandwidth combinations: (1) per bandwidth (2.16 GHz, 4.32 GHz, 6.48 GHz, 8.64 GHz, 2.16 GHz+2.16 GHz); and (2) all the possible allocations of channel IDs. In the example with six channels, and non-overlapping channel bonding solutions, the following combinations may be possible: (1) 2.16 GHz: six combinations; (2) 4.32 GHz: three combinations; (3) 6.48 GHz: two combinations; (4) 8.64 GHz: one combination; and (5) 2.16 GHz+2.16 GHz: 15 combinations. This means that there are 27 combinations that may be encoded in 5 bits. Therefore, an index of 5 bits may be utilized in order to relay all possible 27 combinations to a receiving device)

Cariou discloses receiving an indication of the primary channel in the same message as the message with the bandwidth range, but does not explicitly teach  receive, from the network device, a second message for determining one of the plurality of operating channels for the bandwidth range as a primary channel for the uplink transmission.
However, in a similar field of endeavor, Wang discloses in [0065], discloses Based on a channel traffic detection, the channel contention operation can identify one or more busy channels out of the group of channels. Based on a lack of channel traffic detection or at least a lack of a signal exceeding a minimum threshold, the channel contention operation can identify one or more acquired channels out of the group of channels. The process can select one of the acquired channels as a primary channel. In some implementations, the channel bonding and bandwidth indicator can indicate a primary channel selection (determining primary channel). The channel bonding and bandwidth indicator can be divided into a channel bonding indicator and a bandwidth indicator. [0068], In some implementations, the overall bandwidth (e.g., 80 MHz operational or 160 MHz operational) is fixed or determined beforehand. For example, an AP can determine a channel bonding indicator and include the channel bonding indicator in a frame's preamble portion. In some implementations, a bandwidth indicator (i.e. indicating a bandwidth range) is included in a frame (i.e. first message) that precedes a frame containing the channel bonding indicator (i.e. second message indicating the operating channels).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Cariou to include the above limitations as suggested by Wang, to allow for more flexible and more adaptive channel size selections in a dynamic and high density environment. As indicated in [0010] of Wang.

Claims 28-30 are rejected for having the same limitations as claims 13-15, except the claims are in apparatus format.
Claim 32 is rejected for having the same limitations as claim 12, except the method is performed using a computer readable storage medium.


Allowable Subject Matter
Claims 1, 3-11, 16, 18-26, and 31 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/           Primary Examiner, Art Unit 2477